278 S.W.3d 248 (2009)
Charles H. DAILEY, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91209.
Missouri Court of Appeals, Eastern District, Division Three.
March 17, 2009.
Maleaner Harvey, St. Louis, MO, for appellant.
Chris Koster, Daniel N. McPherson, Jefferson City, MO, for respondent.
*249 Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.
Prior report: 154 S.W.3d 1.

ORDER
PER CURIAM.
Charles Dailey ("movant") appeals from the judgment of the motion court denying his motion for post-conviction relief pursuant to Supreme Court Rule 29.15 following an evidentiary hearing. Movant contends that the motion court erred in denying his motion for post-conviction relief because he showed that he was denied his rights to due process and effective assistance of counsel. He asserts that his trial counsel was ineffective for stipulating to the unavailability of an alibi witness, and for failing to call him as a witness to testify in his own defense, and but for the ineffectiveness of his trial counsel, there is a reasonable probability that the outcome of his trial would have been different.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).